A0,2451) (Rev. 09/19) Judgment in a Criminal Case for Revocations
                        Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                        Middle District of Tennessee

            UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                0                                     (For Revocation of Probation or Supervised Release)

                       JESSICA FORD
                                                                      Case No. 3:19-cr-00181
                                                                      USM No. 84094-007
                                                                                    aker
                                                                                               Defendant's Attorney
THE DEFENDANT:
MI admitted guilt to violation of condition(s)           1 and 2                       of the term of supervision.
❑ was found in violation of condition(s) count(s) _                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                            Violation Ended
1                              Failure to participate in, and successfully complete mental                   07/29/2019

                                   health treatment program
2                               Failure to refrain from consumption of alcohol                               10/29/2019



       The defendant is sentenced as provided in pages 2 through          3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 6239                                                01/06/2020
                                                                                          Date of Imposition of Judgment
Defendant's Year of Birth:           1982

City and State of Defendant's Residence:                                                         Signature of Judge
LaVerane. Tennessee
                                                                               Eli Richardson, United States District Judge
                                                                                               Name and Title of Judge



                                                                                                          Date
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page   2   of   3
DEFENDANT: JESSICA FORD
CASE NUMBER: 3:19-cr-00181


                                                          IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time Served (1 day)




     ❑ The court makes the following recommendations to the Bureau of Prisons:




     ❑ The defendant is remanded to the custody of the United States Marshal.

     ❑ The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                ❑ a.m.        ❑ p.m. on
         ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.




I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09119) Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                                 Judgment—Page   3 of         3
DEFENDANT: JESSICA FORD
CASE NUMBER: 3:19-cr-00181
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Defendant will continue on current conditions of supervised release, which term is due to expire on December 19,
 2021.




                                                 MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check (applicable)
4.   ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5.   ❑ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense. (check fapplicable)
7.   ❑ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
